Citation Nr: 1312660	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  05-03 993	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for non-cervical spine osteoarthritis for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran had active service from August 1967 to December 1988.  He passed away in mid-2003.  At the time of his death, he was in receipt of VA compensation benefits.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This matter was previously before the Board in November 2009 and November 2010 at which time it was remanded for additional development.  In May 2012, the case was returned to the Board at which time the issue of service connection for non-cervical spine osteoarthritis for accrued benefits purposes was denied.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  The documents in such file, however, are either duplicative of evidence in the paper claims file or irrelevant to the issue on appeal.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on its own motion, when an appellant has been denied due process of law or benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012). 

In May 2012, the Board, in pertinent part, denied service connection for non-cervical spine osteoarthritis for accrued benefits purposes.  The Board also granted service connection for osteoarthritis of the cervical spine for accrued benefits purposes; and remanded the issues of service connection for chronic obstructive pulmonary disease and heart disease, for accrued benefits purposes; service connection for the cause of the Veteran's death; and entitlement to Dependent's Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35.

In January 2013, the appellant's representative filed a Motion To Vacate the Board's May 2012 decision to the extent that it denied service connection for non-cervical spine osteoarthritis for accrued benefits purposes.  It was asserted that the appellant's representative did not have an opportunity to review the claims file and present argument prior to the May 2012 Board decision.

A review of the Veterans Appeals Control and Locator System (VACOLS) confirms that the Veteran's claims file was never routed to the appellant's accredited representative while the claim was pending review prior to the Board's May 2012 decision.

The appellant is entitled to representation at all stages of an appeal, to include the right to have a Statement of Accredited Representative in Appealed Case submitted by his authorized representative on her behalf.  38 C.F.R. § 20.600 (2012).  As it appears that the claims file was not made available to the appellant's representative to offer argument, the Board will vacate the May 2012 Board decision to the extent that it denied service connection for non-cervical spine osteoarthritis for accrued benefits purposes, to ensure that the appellant is not denied due process.

Accordingly, the May 14, 2012, Board decision is vacated, to the extent that it denied service connection for non-cervical spine osteoarthritis for accrued benefits purposes.


	                        ____________________________________________
DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

